Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are presented for examination.
Applicants’ information disclosure statement, response, and terminal disclaimers filed November 2, 2021 have been received and entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Accordingly, the rejection made under obviousness-type double patenting over claims 1, 2 and 9 of U.S. Patent No. 9,949,988 B2 as set forth in the previous Office action dated May 10, 2021 at pages 2-4 as applied to claims 1, 2 and 5 is hereby WITHDRAWN because the applicants filed a terminal disclaimer.
Accordingly, the rejections made under provisional obviousness-type double patenting over claims 1-6 and 8 of copending Application No. 16/899,812 (reference application) and copending Application No. 16/899,830 (reference application) as set forth in the previous Office action dated May 10, 2021 at pages 4-6 as applied to claims 1-6 are hereby WITHDRAWN because the applicants filed two terminal disclaimers.
Accordingly, the rejection made under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter as set forth in the previous Office action dated May 10, 2021 at page 6 as applied to claims 1-6 is hereby WITHDRAWN due to applicants’ remarks.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over WO 01/60157 A2, hereby known as Haught et al. in view of Nomura et al., Iryo, Vol. 54, No.2, pages WITHDRAWN due to applicants’ remarks and comments set forth the Applicants’ Interview Summary dated October 4, 2021.
Allowable Subject Matter
Claims 1-6 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629